ON MOTION FOR REHEARING.
HAWKINS, Judge.
— Through the District Attorney of Harris County the State has filed a motion for rehearing in which it is urged that we erred in holding that the exception contained in the defining clause of the statute under consideration should have been averred.
We take occasion here to call attention to our opinions in Whitmire v. State, 94 S. W. (2d) 742; Privett v. State, 98 S. W. (2d) 204; Kelly v. State, 98 S. W., 998, and others following those named, in which we pointed out the averments necessary to charge a violation of certain provisions of the Texas Liquor Control Act, in what is called “Dry Area,” and approved the forms of some indictments. No point was made in such cases of a failure to negative exceptions in the defining clauses under which the prosecutions arose, and our attention was directed solely to the necessary averments to plead that the act complained of occurred in “Dry Area.” In charging offenses where exceptions are found in the enacting or defining clause, pleaders for the State should also observe the rules suggested in our original opinion.
The State’s motion for rehearing is overruled.

Overruled.